Citation Nr: 0422477	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  94-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for urinary problems, neck 
stiffness, disorders of the cervical and lumbar spine, and a 
leg disorder manifested by pain and weakness, all due to head 
injury residuals.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time entitlement to 
service connection was granted for residuals of head trauma 
involving headaches, vertigo with dizziness, a loss of the 
sense of smell, intermittent numbness of the face and 
extremities, hearing loss, and tinnitus.  The matter of the 
veteran's entitlement to service connection for urinary 
problems, neck stiffness, disorders of the cervical and 
lumbar spine, and a leg disorder manifested by pain and 
weakness all due to head injury residuals, was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, so that additional development 
could be undertaken.  

In correspondence received by the RO in December 2003, the 
veteran revoked the power of attorney previously extended to 
Daniel G. Krasnegor, Attorney.  No other representative is 
shown to have been subsequently appointed by the veteran for 
representation of his interests in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In its July 2003 remand, the Board directed the RO to 
ascertain whether the veteran desired another hearing before 
a Veterans Law Judge of the Board, in light of the fact that 
the Judge who previously held a hearing in the matter at hand 
was no longer available to enter a decision.  In response, 
the RO attempted by way of correspondence, dated October 30, 
2003, to contact the veteran in order to ascertain his desire 
for a new hearing.  That correspondence, however, was mailed 
to the veteran at an incorrect street number.  In the absence 
of any reply to such letter or any further indication from 
the veteran as to his desire to appear for another hearing as 
to the matter now before the Board, remand to the RO for 
corrective action is required.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

It is also evident that compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and its implementing regulations, has 
not been achieved in this instance.  Corrective actions are 
thus in order.  In this regard, the record indicates that the 
June 2002 attempt to comply with VCAA requirements is 
inadequate as it fails to set forth the evidence and 
information required to substantiate the claim in question, 
nor does it outline the division of responsibility between VA 
and the veteran with respect to the retrieval of Federal 
and/or non-Federal records.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c) (2003); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In addition to providing better 
notice, the RO must now address whether VA's issuance of 
complete and fully informative VCAA notice outside the 
chronological sequence set forth by applicable statute and 
regulation is prejudicial to the veteran-appellant.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to service 
connection urinary problems, neck 
stiffness, disorders of the cervical and 
lumbar spine, and a leg disorder 
manifested by pain and weakness due to 
residuals of a head injury.  The veteran 
must also be notified of what specific 
portion of that evidence VA will secure, 
and what specific portion he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  Finally, the RO must 
address whether the veteran was furnished 
full and complete VCAA notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation, and, 
if so, whether he has been prejudiced 
thereby.

2.  The RO must contact the veteran in 
writing at his most recent address of 
record for the purpose of determining 
whether he desires another Board hearing 
before a Veterans Law Judge, given the 
fact that the Judge who conducted his 
September 1999 hearing is no longer 
employed by the Board.  

3.  Lastly, and only if the veteran 
waives his right to a new hearing, the RO 
must readjudicate the merits of the 
veteran's claim of entitlement to service 
connection urinary problems, neck 
stiffness, disorders of the cervical and 
lumbar spine, and a leg disorder 
manifested by pain and weakness, all due 
to residuals of a head injury, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


